Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-2, 5-10, and 13-24 are pending of which claims 17-20 are withdrawn from consideration. Claims 3-4, and 11-12 are canceled. Applicant’s amendment has overcome rejections under 35 USC 112(b) set forth in the office action dated April 28, 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 5-10, 13-16, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding both claim 1 and claim 9, it is unclear to what extent a crack propagation pathway be tortuous in order to meet the limitation “the crack propagation pathway extends tortuously within said structure as defined by the plurality of sidewalls.” The presence of different 
Claims 2, 5-8, 10, 13-16, and 21-24 are rejected under 35 USC 112(b) because they depend on either claim 1 or claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu Al-Rub (US20180117872) in view of Prewo (US patent no. 5079099) and Errico (US patent no. 5543187).
Regarding claim 1, Abu Al-Rub discloses a structure (Figs. 1-10, 16) comprising: a first section comprising a plurality of unit cells joined together (10 first portion, Fig. 1, [0037-38]), a 
Abu Al-Rub discloses that the second section and the first section together define a three-dimensional (cubic) structure [0004], [0054]. Any three dimensional structure by virtue of being a three dimensional structure can define three directions which are orthogonal to one another as shown in Fig. 1 of the Abu Al-Rub disclosure below. 

    PNG
    media_image1.png
    629
    348
    media_image1.png
    Greyscale


Abu Al-Rub forms discloses that the composite comprises unit cells 50 that are connected to each other and are arranged in three-dimensions [0039]. The composite includes a first structure 110 including the first portions 10 connected to each other [0039]. Fig. 2 of Abu Al-Rub, shown below, shows that both the first and second sections of the composite are comprised of unit cells with external surfaces joined together. Fig. 2 shows that the external surfaces of one unit cell are neither parallel nor perpendicular to the external surfaces of an adjacent unit cell, and that the composite comprises a plurality of such cells with surfaces. A unit cell comprising at least one external surface which connects to a plurality of unit cells with surfaces such that the surfaces are neither perpendicular nor parallel to the surfaces of an adjacent cell meet the claimed limitations of unit cell comprising a side wall such that the first section includes a plurality of side walls joined together wherein each side wall is oriented obliquely relative to the side wall of an adjacent unit cell.

    PNG
    media_image2.png
    404
    696
    media_image2.png
    Greyscale

Abu Al-Rub discloses embodiments on which the first and second materials are different from one another, and that either of the first or second materials may be any of a polymer, fluid, metal, glass, ceramic, or composite thereof [0043], [0057], [0060]. Within this broad disclosure of materials for selection, Abu Al-Rub does not disclose or suggest selecting materials based on relative crack growth resistance or that first material and the third materials are the same.
Prewo teaches a composite structure (article) with a complex microstructure (column 2 lines 67-68). One embodiment taught by Prewo comprises a reinforced region (second section) around a plurality of metallic rod regions (first sections units) (column 3 lines 4-9, Fig. 1). Prewo teaches surrounding both first and second regions by a metallic sheath or container (third section) (column 3 lines 10-11, Fig. 1). Prewo teaches that both the metallic regions and metallic container are metal alloys which are compatible with the reinforcing material (column 8 lines 19-30), and in an example embodiment of the composite material taught by Prewo uses the same alloy (6601 aluminum) for both the metallic regions and the metallic container (column 
Both Abu Al-Rub and Prewo teach composites formed of a first and a second material which can be coupled to a surrounding. Abu Al-Rub teaches that the lattice type interpenetrating phase composites, such as those disclosed by Abu Al-Rub provide advantages in strength and toughness s over composites of composites of a matrix and strengthening material, such as those taught by Prewo in which both phases do not interpenetrate [0003-04]. All materials disclosed by Prewo for the metal and reinforcing regions (column 7 line 64 to column 8 line 34) are within the broad classifications of material disclosed Abu Al-Rub for first and second materials [0043], [0057], [0060].
It would have been obvious to one of ordinary skill in the art to use the interpenetrating unit cell structure disclosed by Abu Al-Rub as the metal region and reinforcing material within a container taught by Prewo. In using the structure in the container, it would have been obvious for one of ordinary skill in the art to select materials taught by Prewo who uses the same material for metal regions in the composite and the container material.
All examples of the unit cell disclosed by Abu Al-Rub dispose both the first and second materials on all faces of a unit cell (Figs. 1, 6-10), both materials are disposed on all faces of the composite of Abu Al-Rub formed by joining unit cells, including functionally graded examples (Figs. 2, 4, 7-10, 16-19), and example applications show both materials in examples of the composite disclosed by Abu Al-Rub are shown contacting some external component (Figs. 16 and 19); therefore, in using the composite disclosed by Abu Al-Rub as both the metal region and reinforcing material in the container taught by Prewo, it would have been obvious for both the first and second material to extend to all external surfaces as taught by Abu Al-Rub. Both the first and second materials would necessarily contact the container in such extension.
Prewo suggests that the presence of different materials within the composite structure with material interfaces would alter the propagation path of any crack which forms within a 
Though Prewo does suggest that composite material including the metal structure surrounded by a reinforcing matrix material does hinder crack propagation, Prewo suggests that it is the presence of the interfaces of the two sections and not necessarily the material itself that promotes crack growth resistance (column 9 lines 35-48). Abu Al-Rub in view of Prewo does not teach that one material is more resistant to crack growth propagation than another material.
Errico teaches a metal ceramic composite material (column 1 lines 8-11). Errico identifies crack propagation as the primary reason for the failure of materials under stress (column 1 lines 35-36), which is a particular problem for crystalline metals (column 1 lines 46-53). Errico teaches that ceramic material dispersed in a reinforcing metal phase overcomes crack propagation (column 2 line 63 to column 3 line 32). Errico teaches that one material in a metal/ceramic mixture compensates for the weaknesses of the other (column 2 lines 63 to 65), and the metal matrix with ceramic reinforcements has improved crack growth resistance over the metal alone (column 3 lines 9-20). 
Both Abu Al-Rub in view of Prewo and Errico teach composite materials which could include metals and ceramics. Prewo teaches that the reinforcing material is a mixture of metal and ceramic matrix material (column 3 lines 12-13), and that the metallic regions and container are alloys (column 3 lines 3-11, column 8 lines 64-68).
In forming the composite article of Abu Al-Rub in view of Prewo, it would have been obvious to one of ordinary skill in the art to use the metal ceramic composite material which Prewo teaches for the second section (reinforced region). Given Errico's suggestion that 
Regarding claim 2, Abu Al-Rub discloses that both the first and second sections are made of materials [0043], thereby disclosing a first and second material. Abu Al-Rub discloses that the structure is functionally graded [0004]. Abu Al-Rub discloses that both the first section [0040], and the second section are functionally graded [0004], [0045], [0051]. Abu Al-Rub discloses that functionally grading materials gradually changes volume fraction of a phase thereby varying the microstructure in some direction [0028]. As Abu Al-Rub discloses that the first and second material microstructure changes in some direction, it must change in at least one of the first, second, or third directions which define all of three dimensional space. Abu Al-Rub discloses that the third section comprises a third material [0071].
Regarding claim 5 Abu Al-Rub discloses that both the first and second sections comprise connected unit cells repeated in three dimensions (Figs. 1, 2, 4, [0027] [0053] [0061]). A structure comprising units repeating in three dimensions is by definition a lattice structure.
Regarding claim 6 Abu Al-Rub discloses that the gap defined by the third section is filled by the composite formed of the first and second materials [0071-72]. Abu Al-Rub discloses only the composite formed of the first and second material in the gap defined by the third material [0071-73], Fig. 16. Filling the gap with the first and second material meets the broadest reasonable interpretation of coupling both the first and second material to the third material of joining and associating the three materials. Prewo teaches that the first and second material are within the third material (column 3 lines 4-11, column 8 lines 64-65, Fig. 1) which further meets the broadest reasonable interpretation of coupling the first and second material to the third material

Regarding claim 8, Abu Al-Rub discloses an interpenetrating structure which may be considered interlacing [0027], [0035-38], which meets applicant identification of an interlaced structure that is configured and located within component 200 to facilitate improving mechanical properties as an example of a structure which is considered a “mesh structure” for the purposes of the present disclosure (present specification paragraph [0047]). Abu Al-Rub identifies the additional structure which unoccupied volume between first and second materials is occupied by a third material as a three component interpenetrating phase composite [0060]. As Abu Al-Rub such a third interpenetrating phase meets the definition “mesh” in view of the present disclosure, Abu Al-Rub discloses the structure further comprising a mesh throughout. 
Regarding claim 21, Prewo teaches that the second material comprises a nickel alloy or an aluminum alloy (column 7 lines 66-68) and that stainless steel alloy is a suitable metal for the first material (column 8 lines 30-31). A reinforcing matrix comprising aluminum or nickel alloy meets the broadest reasonable interpretation of aluminum or nickel alloy material, and stainless steel alloy is an alloy-steel. In a forming an article taught by Prewo with the configuration disclosed by Abu Al-Rub, it would have been obvious to one of ordinary skill in the art to use the materials taught by Prewo.

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu Al-Rub (US20180117872) in view of Prewo (US patent no. 5079099) and Errico (US patent no. 5543187) as applied to claim 1 above, and further in view of Xu (US20140228972).
Abu Al-Rub in view of Prewo and Errico does not disclose grain sizes of respective materials. 
Xu discloses a metal composite (200) comprising nanostructured material (215) dispersed in a matrix phase (214). Xu teaches that the nanostructured material has a grain size less than 200 nanometers (nm), specifically 10 nm to 200 nm (0.01 to 0.2 µm) [0025] and that the particle sizes making up the matrix phase have a size 50 nm (0.05 µm) to 800 µm, specifically 500 nm (0.5 µm) to 600 µm, and more specifically 1 µm to 500 µm [0031]. Xu therefore generally discloses a larger particle size in the matrix phase than the structured material phase over the majority of the size ranges and the entirety of the narrower matrix particle size.
Both Abu Al-Rub in view of Prewo and Errico and Xu teach composite metal material comprising a matrix reinforcing a structural component.
 The matrix and metal material disclosed by Abu Al-Rub in view of Prewo and Errico must have some grain sizes. It would have been obvious for one of ordinary skill in the art to look to the art to determine appropriate grain sizes for both matrix and structured phases in a metal composite. In looking to the art, it would have been obvious for one of ordinary skill in the art to use size parameters which Xu teaches for the constituent sections of the composite. As the material first and third materials of Abu Al-Rub in view of Prewo are same, a smaller grain size of the structured phases of Abu Al-Rub in view of Prewo would render obvious a smaller grain size of the third material.

9-10, 13-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu Al-Rub (US20180117872) in view of Prewo (US patent no. 5079099), Errico (US patent no. 5543187), and Bruphacher (US patent no. 5217816).
Regarding claim 9, Abu Al-Rub discloses a structure, herein designated as a second structure (Figs. 1-10, 16) comprising: a first section comprising a plurality of unit cells joined together (10 first portion, Fig. 1, [0037-38]), a second section within and surrounding each unit cell of said plurality of first section unit cells (20 second portion Fig. 1, [0037-38], reinforcing structure 112 Fig. 4 [0042], [0059-60], Fig. 17). 
Abu Al-Rub discloses that the second section and the first section together define a three-dimensional (cubic) structure [0004], [0054]. Any three dimensional structure by virtue of being a three dimensional structure can define three directions which are orthogonal to one another as shown in Fig. 1 of the Abu Al-Rub disclosure below. 

    PNG
    media_image1.png
    629
    348
    media_image1.png
    Greyscale

Abu Al-Rub discloses that the first and second sections are materials [0043], and a material must have some tensile strength and average crack growth resistance by virtue of being a material; therefore Al-Rub discloses a first material having a first tensile strength and a first crack growth resistance and a second material having a second tensile strength and second crack growth resistance. Abu Al-Rub discloses embodiments on which the first and second materials are different, and that either of the materials may be any of a polymer, fluid, 
Abu Al-Rub forms discloses that the composite comprises unit cells 50 that are connected to each other and are arranged in three-dimensions [0039]. The composite includes a first structure 110 including the first portions 10 connected to each other [0039]. Fig. 2 of Abu Al-Rub, shown below, shows that both the first and second sections of the composite are comprised of unit cells with external surfaces joined together. Fig. 2 shows that the external surfaces of one unit cell are neither parallel nor perpendicular to the external surfaces of an adjacent unit cell, and that the composite comprises a plurality of such cells with surfaces. A unit cell comprising at least one external surface which connects to a plurality of unit cells with surfaces such that the surfaces are neither perpendicular nor parallel to the surfaces of an adjacent cell meet the claimed limitations of unit cell comprising a side wall such that the first section includes a plurality of side walls joined together wherein each side wall is oriented obliquely relative to said side wall of an adjacent unit cell.

    PNG
    media_image2.png
    404
    696
    media_image2.png
    Greyscale

Abu Al-Rub discloses that the first and second materials are functionally graded interpenetrating phase composite structures [0040-44]. Abu Al-Rub discloses embodiments on which the first and second materials are different from one another, and that either of the first or second materials may be any of a polymer, fluid, metal, glass, ceramic, or composite thereof [0043], [0057], [0060]. Within this broad disclosure of materials for selection, Abu Al-Rub does not disclose or suggest selecting materials based on relative crack growth resistance or that first material and the third materials are the same.
Prewo teaches a composite structure (article) with a complex microstructure (column 2 lines 67-68). One embodiment taught by Prewo comprises a reinforced region (second section) around a plurality of metallic rod regions (first sections units) (column 3 lines 4-9, Fig. 1). Prewo teaches surrounding both first and second regions by a metallic sheath or container (third section) (column 3 lines 10-11, Fig. 1). Prewo teaches that both the metallic regions and metallic container are metal alloys which are compatible with the reinforcing material (column 8 lines 19-30), and in an example embodiment of the composite material taught by Prewo uses 
Both Abu Al-Rub and Prewo teach composites formed of a first and a second material which can be coupled to a surrounding. Abu Al-Rub teaches that the lattice type interpenetrating phase composites, such as those disclosed by Abu Al-Rub provide advantages in strength and toughness s over composites of composites of a matrix and strengthening material, such as those taught by Prewo in which both phases do not interpenetrate [0003-04]. All materials disclosed by Prewo for the metal and reinforcing regions (column 7 line 64 to column 8 line 34) are within the broad classifications of material disclosed Abu Al-Rub for first and second materials [0043], [0057], [0060].
It would have been obvious to one of ordinary skill in the art to use the interpenetrating unit cell structure disclosed by Abu Al-Rub as the metal region and reinforcing material within a container taught by Prewo. In using the structure in the container, it would have been obvious for one of ordinary skill in the art to select materials taught by Prewo who uses the same material for metal regions in the composite and the container material.
All examples of the unit cell disclosed by Abu Al-Rub dispose both the first and second materials on all faces of a unit cell (Figs. 1, 6-10), both materials are disposed on all faces of the composite of Abu Al-Rub formed by joining unit cells, including functionally graded examples (Figs. 2, 4, 7-10, 16-19), and example applications show both materials in examples of the composite disclosed by Abu Al-Rub are shown contacting some external component (Figs. 16 and 19); therefore, in using the composite disclosed by Abu Al-Rub as both the metal region and reinforcing material in the container taught by Prewo, it would have been obvious for both the first and second material to extend to all external surfaces as taught by Abu Al-Rub. Both the first and second materials would necessarily contact the container in such extension.

Though Prewo does suggest that composite material including the metal structure surrounded by a reinforcing matrix material does hinder crack propagation, Prewo suggests that it is the presence of the interfaces of the two sections and not necessarily the material itself that promotes crack growth resistance (column 9 lines 35-48). Abu Al-Rub in view of Prewo does not teach that one material is more resistant to crack growth propagation than another material.
Errico teaches a metal ceramic composite material (column 1 lines 8-11). Errico identifies crack propagation as the primary reason for the failure of materials under stress (column 1 lines 35-36), which is a particular problem for crystalline metals (column 1 lines 46-53). Errico teaches that ceramic material dispersed in a reinforcing metal phase overcomes crack propagation (column 2 line 63 to column 3 line 32). Errico teaches that one material in a metal/ceramic mixture compensates for the weaknesses of the other (column 2 lines 63 to 65), and the metal matrix with ceramic reinforcements has improved crack growth resistance over the metal alone (column 3 lines 9-20). 
Both Abu Al-Rub in view of Prewo and Errico teach composite materials which could include metals and ceramics. Prewo teaches that the reinforcing material is a mixture of metal and ceramic matrix material (column 3 lines 12-13), and that the metallic regions and container are alloys (column 3 lines 3-11, column 8 lines 64-68).

Prewo teaches that the article formed is suitable for further processing such as machining or forging (column 7 lines 56-58), but Abu Al-Ru in view of Prewo and Errico does not disclose a component with a first structure in addition to the composite structure (second structure).
Bruphacher teaches a composite material comprising a metal and ceramic supporting material (column 1 lines 11-16). Bruphacher teaches such composite materials have improved mechanical properties, high-temperature stability, and improved wear resistance, and that a suitable use for the material are turbine engine components such as blades (column 3 lines 41-58) which would necessitate connecting the blade to a disc or shaft in order to use the blade in a turbine engine. 
Both Abu Al-Rub in view of Prewo and Errico and Bruphacher teach composite materials. Prewo does not disclose an intended use for the composite material which would be formed by using the interpenetrating phase composite as the composite material in the article formed by Prewo, but Prewo does teach that composite materials have superior mechanical properties (column 1 lines 15-30, column 9 lines 35-48).
It would have been obvious to one of ordinary skill in the art use the structure disclosed by Abu Al-Rub in view of Prewo and Errico as material for a turbine engine blade in view of Bruphacher. In forming the turbine engine blade it would have been necessary to join the 
Regarding claim 10, Abu Al-Rub discloses that both the first and second sections are made of materials [0043], thereby disclosing a first and second material. Abu Al-Rub discloses that the structure is functionally graded [0004]. Abu Al-Rub discloses that both the first section [0040], and the second section are functionally graded [0004], [0045], [0051]. Abu Al-Rub discloses that functionally grading materials gradually changes volume fraction of a phase thereby varying the microstructure in some direction [0028]. As Abu Al-Rub discloses that the first and second material microstructure changes in some direction, it must change in at least one of the first, second, or third directions which define all of three dimensional space. Abu Al-Rub discloses that the third section comprises a third material [0071].
Regarding claim 13 Abu Al-Rub discloses that both the first and second sections comprise connected unit cells repeated in three dimensions (Figs. 1, 2, 4, [0027] [0053] [0061]). A structure comprising units repeating in three dimensions is by definition a lattice structure.
Regarding claim 14 Abu Al-Rub discloses that the gap defined by the third section is filled by the composite formed of the first and second materials [0071-72]. Abu Al-Rub discloses only the composite formed of the first and second material in the gap defined by the third material [0071-73], Fig. 16. Filling the gap with the first and second material meets the broadest reasonable interpretation of coupling both the first and second material to the third material of joining and associating the three materials. Prewo teaches that the first and second material are within the third material (column 3 lines 4-11, column 8 lines 64-65, Fig. 1) which further meets the broadest reasonable interpretation of coupling the first and second material to the third material
Regarding claim 15, Abu Al-Rub discloses filling interstitial volume that is not occupied by the first or second sections with a different material [0060]. With an additional material section, the second structure comprises more than three sections. Prewo further teaches that 
Regarding claim 16, Abu Al-Rub discloses an interpenetrating structure which may be considered interlacing [0027], [0035-38], which meets applicant identification of an interlaced structure that is configured and located within component 200 to facilitate improving mechanical properties as an example of a structure which is considered a “mesh structure” for the purposes of the present disclosure (present specification paragraph [0047]). Abu Al-Rub identifies the additional structure which unoccupied volume between first and second materials is occupied by a third material as a three component interpenetrating phase composite [0060]. As Abu Al-Rub such a third interpenetrating phase meets the definition “mesh” in view of the present disclosure, Abu Al-Rub discloses the structure further comprising a mesh throughout. 
Regarding claim 22, Prewo teaches that the second material comprises a nickel alloy or an aluminum alloy (column 7 lines 66-68) and that stainless steel alloy is a suitable metal for the first material (column 8 lines 30-31). A reinforcing matrix comprising aluminum or nickel alloy meets the broadest reasonable interpretation of aluminum or nickel alloy material, and stainless steel alloy is an alloy-steel. In a forming an article taught by Prewo with the configuration disclosed by Abu Al-Rub, it would have been obvious to one of ordinary skill in the art to use the materials taught by Prewo.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu Al-Rub (US20180117872) in view of Prewo (US patent no. 5079099), Errico (US patent no. 5543187), and Bruphacher (US patent no. 5217816) as applied to claim 9 above, and further in view of Xu (US20140228972).

Xu discloses a metal composite (200) comprising nanostructured material (215) dispersed in a matrix phase (214). Xu teaches that the nanostructured material has a grain size less than 200 nanometers (nm), specifically 10 nm to 200 nm (0.01 to 0.2 µm) [0025] and that the particle sizes making up the matrix phase have a size 50 nm (0.05 µm) to 800 µm, specifically 500 nm (0.5 µm) to 600 µm, and more specifically 1 µm to 500 µm [0031]. Xu therefore generally discloses a larger particle size in the matrix phase than the structured material phase over the majority of the size ranges and the entirety of the narrower matrix particle size.
Both Abu Al-Rub in view of Prewo, Errico, and Bruphacher and Xu teach composite metal material comprising a matrix reinforcing a structural component.
 The matrix and metal material disclosed by Abu Al-Rub in view of Prewo and Errico must have some grain sizes. It would have been obvious for one of ordinary skill in the art to look to the art to determine appropriate grain sizes for both matrix and structured phases in a metal composite. In looking to the art, it would have been obvious for one of ordinary skill in the art to use size parameters which Xu teaches for the constituent sections of the composite. As the material first and third materials of Abu Al-Rub in view of Prewo are same, a smaller grain size of the structured phases of Abu Al-Rub in view of Prewo would render obvious a smaller grain size of the third material.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the rejections over 35 SUC 112(b) it remains unclear how “each side wall is oriented obliquely relative to said side wall of an adjacent unit cell such that the crack propagation pathway extends tortuously within said structure as defined by the orientation of 
Regarding arguments that the combination of Abu Al-Rub (US20180117872) and Prewo (US patent no. 5079099) neither describes nor suggests first and third sections of a structure that are made from the same material, and that are coupled to and in direct contact with each other, as is recited in Claim 1, Abu Al-Rub shows both a first and a second material extending to all surfaces of the composite structure (Figs 1-2, 5-10, 16-19). Using the interpenetrating composite structure disclosed by Abu Al-Rub for the two phases of the metallic structure and the reinforcement structure disclosed by Prewo would require extending both phases throughout the volume of the container including to contact with the container.
Regarding the argument that there is no rationale to combine Abu Al-Rub and Prewo, the favorable material properties discloses by Abu Al-Rub cited above are sufficient rationale for using the structure of Abu Al-Rub. Note that the primary reference may provide the rationale. 
Arguments that Prewo teaches away from the first material contacting the third material because such contact would destroy an interface which Prewo teaches prevents crack propagation are not persuasive because Prewo teaches the positive effects of forming interfaces in some direction non-parallel to the longitudinal axis; Prewo does not suggest any negative effects of a material contacting the container. For convenience the passage from 

    PNG
    media_image3.png
    232
    323
    media_image3.png
    Greyscale

As the highly interpenetrating phase structure of Abu Al-Rub would continue to provide interfaces in a direction perpendicular to the longitudinal at any cross section (Figs 1-2, 5-10, 16-19) the structure of Abu Al-Rub supports Prewo’s teaching of blunting cracks through interfaces. 
Further placing two components of the same material in contact does not in and of itself create a monolithic structure free of interfaces. Without some degree of diffusion, some microstructural surface effects would retain an interface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736